Exhibit 10.80



AMENDMENT NO. 1 AND CONSENT





            This Amendment No. 1 and Consent (this “Amendment”), dated as of
February 15, 2005, is entered into by and between HOST AMERICA CORPORATION, a
Colorado corporation (the "Company"),and LAURUS MASTER FUND, LTD., a Cayman
Islands company ("Laurus"), for the purpose of amending the terms of (i) the
Secured Convertible Term Note A, dated June 23, 2004 (as amended, modified or
supplemented from time to time, the “Term Note A”) issued by the Company to
Laurus pursuant to the Security Purchase Agreement dated as of June 23, 2004, by
and between the Company and Laurus (as amended, modified or supplemented from
time to time, the “Securities Purchase Agreement”), (ii) the Secured Convertible
Term Note B, dated June 23, 2004 (as amended, modified or supplemented from time
to time, the “Term Note B” and together with Term Note A, the “Term Notes”)
issued by the Company to Laurus pursuant to the Securities Purchase Agreement,
(iii) the Restricted Account Side Letter by and between the Company and Laurus,
dated as of June 23, 2004 (as amended, modified or supplemented from time to
time, the “Restricted Account Side Letter”), and (iv) the Registration Rights
Agreement by and between the Company and Laurus, dated as of June 23, 2004 (as
amended, modified or supplemented from time to time, the “Registration Rights
Agreement” and, together with the Security Purchase Agreement, the Term Note A,
the Term Note B and Restricted Account Side Letter, the “Loan Documents”). 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Term Note A and the Term Note B, as applicable.

            WHEREAS, the Company and its wholly-owned subsidiary, GlobalNet
Acquisition Corp., a Connecticut corporation (“Buyer”), desire to enter into a
certain Merger Agreement (the “Merger Agreement”) with RS Services, Inc., an
Oklahoma corporation (“RS Services”) and Ronald Ray Sparks, the sole shareholder
of RS Services (the “Shareholder”), whereby RS Services will be merged with and
into Buyer and the separate corporate existence of RS Services shall terminate
(the “Merger”); 

            WHEREAS, RS Services currently has indebtedness outstanding to
Liberty National Bank (“Liberty”) in the aggregate principal amount of
$589,032.87 (the “Liberty Debt”), which Liberty Debt is secured by substantially
all of its assets of RS Services and the Company desires, simultaneous with the
consummation of the Merger, to use sufficient proceeds from the Restricted
Account to repay in full the Liberty Debt;

            WHEREAS, promptly upon the consummation of the Merger, the Buyer
desires to change its corporate name to R.S. Services of Connecticut, Inc.; and

            WHEREAS, Laurus has agreed to consent to the Merger and name change
of the Buyer, as well as to release of certain funds from the Restricted Account
sufficient to repay the Liberty Debt and for working capital purposes, in each
case on the terms and conditions set forth herein and, in consideration
therefore and in consideration of the other agreements and amendments set forth
herein, the receipt of which is hereby acknowledged, the Company has agreed to
issue an additional common stock purchase warrant to Laurus to purchase up to
25,000 shares of the Common Stock of the Company (the “New Warrant”);

--------------------------------------------------------------------------------

            NOW, THEREFORE, in consideration of the above, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:



            1.         Notwithstanding any terms of the Loan Documents to the
contrary, Laurus hereby consents to: (i) the consummation by the Company and the
Buyer of the Merger pursuant to the terms and conditions of the Merger Agreement
in the form delivered to Laurus on February __, 2005 and (ii) the change of the
Buyer’s name to R.S. Services of Connecticut, Inc. without the provision of 30
days prior written notice.

            2.         Section 2.1(a) of the Term Note A is hereby amended by
deleting the last sentence appearing therein in its entirety and inserting the
following new sentence in lieu thereof:



               

“For purposes hereof, the initial “Fixed Conversion Price” means $5.03,
provided, however, that the first One Million Dollars ($1,000,000) aggregate
principal amount (the “Reduced Price Conversion Amount”) of the Note and/or the
Term Note B, collectively, converted into shares of Common Stock on or after
February 15, 2005 shall be converted (including all interest and fees converted
on or prior to the date of conversion in full of the Reduced Price Conversion
Amount) at a Fixed Conversion Price equal to $3.50; thereafter the Fixed
Conversion Price shall revert to $5.03, subject to adjustment as set forth
herein.”



            3.         Section 2.1(a) of the Term Note B is hereby amended by
deleting the last sentence appearing therein in its entirety and inserting the
following new sentence in lieu thereof:



               

“For purposes hereof, the initial “Fixed Conversion Price” means $5.48,
provided, however, that the first One Million Dollars ($1,000,000) aggregate
principal amount (the “Reduced Price Conversion Amount”) of the Note and/or the
Term Note A, collectively, converted into shares of Common Stock on or after
February 15, 2005 (including all interest and fees converted on or prior to the
date of conversion in full of the Reduced Price Conversion Amount) shall be
converted at a Fixed Conversion Price equal to $3.50; thereafter the Fixed
Conversion Price shall revert to $5.48, subject to adjustment as set forth
herein.”



            4.         Notwithstanding the provisions of Section 1.2 of the Term
Note A, no payments of principal under the Term Note A shall be due on any
Repayment Date prior to May 1, 2005, and for each such Repayment Date the
Monthly Amount shall consist solely of accrued interest.  Commencing on May 1,
2005 and on each Repayment Date thereafter, Borrower shall make monthly
principal payments of $148,148.14, with the remaining outstanding principal
balance due and payable in full on the Maturity Date, and for each such
Repayment Date on or after May 1, 2005, the Monthly Amount shall include both
principal then due and accrued interest.

            5.         The parties agree that, as of the date of this Amendment
(after giving effect thereto), the funds that have been released to the Borrower
from the Restricted Account (as defined in the Restricted Account Agreement) are
$972,000.  Notwithstanding the provisions of Section 1.2 of the Term Note B, no
payments of principal under the Term Note B shall be due on any Repayment Date
prior to May 1, 2005, and for each such Repayment Date the Monthly

2

--------------------------------------------------------------------------------

Amount shall consist solely of accrued interest on the respective Amortizing
Principal Amount.  Commencing on May 1, 2005 and on each Repayment Date
thereafter, Borrower shall make monthly principal payments equal to such amount
as shall be calculated pursuant to the penultimate sentence of Section 1.2 of
the Term Note B, with the remaining outstanding principal balance due and
payable in full on the Maturity Date, and for each such Repayment Date on or
after May 1, 2005, the Monthly Amount shall include both principal then due and
accrued interest.

            6.         The Company hereby agrees to, on or prior to February 18,
2005, file a Rule 424(b) supplement (the “Post-Effective Supplement”) to its
Registration Statements with the Securities and Exchange Commission (the “SEC”)
relating to Term Note A and the Term Note B and the warrants issued in
connection therewith (the “Existing Registration Statement”), which
Post-Effective Supplement states the Fixed Conversion Price applicable to the
Term Note A and Term Note B, as applicable, and as set forth in Sections 2 and 3
of this Amendment.

            7.         Laurus and the Company hereby agree that, notwithstanding
any prior agreement to the contrary, the shares of Common Stock issuable as a
result of such amendment and the change to the fixed conversion price to each of
the Term Notes shall be registered in the Company’s next registration statement
on Form S-3 (or such other appropriate form, excluding a Form S-8); provided,
however, that the Company shall register such shares immediately upon the
written demand from Laurus if such a registration statement is not filed by the
Company on or before March 15, 2005.  It is further agreed that, notwithstanding
any prior agreement to the contrary, to the extent such registration statement
is not filed on or prior to March 15, 2005, the Company shall pay to Laurus
liquidated damages in the amount and manner otherwise set forth in Section 2(b)
of the Registration Rights Agreement.

            3.         Upon the execution and delivery of this Amendment by the
Company, Laurus hereby agrees to direct the North Fork Bank to release the sum
of Seven Hundred Fifty Thousand Dollars ($750,000, less the Unpaid Accrued
Amount (as defined below)) to the Company upon consummation of the Merger,
provided that, of such amount (x) Five Hundred Eighty Nine Thousand Thirty Two
Dollars 87/00 ($589,032.87) (the “Liberty Debt Payment”) shall be sent directly
by North Fork Bank by wire transfer of immediately available funds to Liberty
and (y) the remainder of such amount shall be sent to the Company by wire
transfer of immediately available funds.  Annex A hereto sets forth the wire
instructions of each of Liberty and the Company.  Notwithstanding the foregoing,
the entire sum of $750,000 referred to above shall for all purposes of the Term
Note B be deemed a Release Amount.  The parties agree that, as of February 1,
2005, the amount of accrued and unpaid interest on the Term Note A and Term Note
B equals $31,520.72 (the “Unpaid Accrued Amount”).

            8.         The Company agrees and acknowledges that prior to the
payment to Liberty of the Liberty Debt Payment, the Company shall cause Liberty
to execute and deliver the Pay Off Letter in the form attached hereto as Annex
B.

            9.         This Amendment shall be effective as of the date hereof
following (i) the execution and delivery of same by each of the Company and
Laurus, (ii) the execution and delivery of the New Warrant by the Company to
Laurus and (iii) the execution and delivery of

3

--------------------------------------------------------------------------------

the Joinder Agreement substantially in the form attached hereto as Annex C
together with all other documents requested by Laurus in connection therewith.

            10.       Except as specifically set forth in this Amendment, there
are no other amendments to the Loan Documents, and all of the other forms, terms
and provisions of the Loan Documents remain in full force and effect.

            11.       The Company hereby represents and warrants to Laurus that
as of the date hereof, no Event of Default exists and is continuing and all
representations, warranties and covenants made by Company in connection with the
Loan Documents are true, correct and complete and all of Company’s and its
Subsidiaries’ covenant requirements have been met.

            12.       This Amendment shall be binding upon the parties hereto
and their respective successors and permitted assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This
Amendment may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument. 



*          *          *          *



4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
be effective and signed in its name effective as of the date set forth above.





HOST AMERICA CORPORATION                        

 

 

By:       /s/ Geoffrey Ramsey                                        

            Name:  Geoffrey Ramsey

            Title:     CEO

 

 

LAURUS MASTER FUND, LTD.

 

 

By:       /s/ Eugene Gin                                                 

            Name:  Eugene Gin

            Title:     Director








5

--------------------------------------------------------------------------------

ANNEX A

WIRING INSTRUCTIONS










--------------------------------------------------------------------------------

ANNEX B










--------------------------------------------------------------------------------

ANNEX C



JOINDER AGREEMENT



                        THIS JOINDER IN SUBSIDIARY GUARANTY, MASTER SECURITY
AGREEMENT AND STOCK PLEDGE AGREEMENT  (this “Joinder”) is executed as of
February __, 2005 by GlobalNet Acquisition Corp., a Connecticut corporation
(“Joining Party”), and delivered to Laurus Master Fund, Ltd., a Cayman Islands
company (the “Purchaser”).  Except as otherwise defined herein, terms used
herein and defined in the Purchase Agreement (as defined below) shall be used
herein as therein defined.



W I T N E S S E T H:



                        WHEREAS, Host America Corporation, a Colorado
corporation (the “Company”) and the Purchaser, have entered into a Securities
Purchase Agreement, dated as of June 23, 2004 (as amended, modi­fied or
supplemented from time to time, the “Purchase Agreement”), providing for the
issuance of the Note and the Warrant and the execution of the Related Agreements
referred to in the Purchase Agreement; and



                        WHEREAS, the Joining Party is a direct or indirect
Subsidiary of the Company and desires, or is required pursuant to the provisions
of the Purchase Agreement, to become a Guarantor under the Subsidiary Guaranty,
an Assignor under the Master Security Agreement and a Pledgor under the Stock
Pledge Agreement;



                        NOW, THEREFORE, in consideration of the foregoing and
other benefits accru­ing to the Joining Party, the receipt and sufficiency of
which are hereby acknowledged, the Joining Party hereby makes the following
representations and warranties to the Purchaser and hereby covenants and agrees
with the Purchaser as follows:



                        NOW, THEREFORE, the Joining Party agrees as follows:



                        1.         By this Joinder, the Joining Party becomes
(i) a Guarantor for all purposes under the Subsidiary Guaranty, (ii) an Assignor
for all purposes under the Master Security Agreement and (iii) a Pledgor for all
purposes under the Stock Pledge Agreement.



                        2.         The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Subsidiary Guaranty with
respect to all Obligations (as defined in the Subsidiary Guaranty), and will be
bound by all terms, condi­tions and duties applicable to a Guarantor under the
Subsidiary Guaranty, the Purchase Agreement and the other Related Agreements. 
Without limitation of the foregoing, and in furtherance thereof, the Joining
Party unconditionally and irrevocably, guarantees the due and punctual payment
and performance of all Obligations (on the same basis as the other Guarantors
under the Subsidiary Guaranty).



                        3.         The Joining Party agrees that, upon its
execution hereof, it will become a Pledgor under, and as defined in, the Stock
Pledge Agreement, and will be bound by all terms, condi­tions and duties
applicable to a Pledgor under the Stock Pledge Agreement.  Without limita­tion
of the foregoing and in furtherance thereof, as security for the due and
punctual payment of the Indebtedness (as defined in the Stock Pledge Agreement),
the Joining Party



--------------------------------------------------------------------------------

Page 2



hereby pledges, hypothecates, assigns, transfers, sets over and delivers to the
Purchaser grants to the Purchaser a security interest in all Collateral (as
defined in the Stock Pledge Agreement), if any, now owned or, to the extent
provided in the Stock Pledge Agreement, hereafter acquired by it.



                        4.         The Joining Party agrees that, upon its
execution hereof, it will become an Assignor under, and as defined in, the
Master Security Agreement, and will be bound by all terms, conditions and duties
applicable to an Assignor under the Master Security Agreement.  Without
limitation of the foregoing and in furtherance thereof, as security for the due
and punctual payment of the Obligations (as defined in the Master Security
Agreement), the Joining Party hereby pledges, hypothecates, assigns, transfers,
sets over and delivers to the Purchaser and grants to the Purchaser a security
interest in all Collateral (as defined in the Master Security Agreement), if
any, now owned or, to the extent provided in the Master Security Agreement,
hereafter acquired by it.



                        5.         In connection with the grant by the Joining
Party, pursuant to paragraphs 3 and 4 above, of a security interest in all of
its right, title and interest in the Collateral (as defined in each of the
Master Security Agreement and the Stock Pledge Agreement) in favor of the
Purchaser, the Joining Party (i) agrees to deliver to the Purchaser, together
with the delivery of this Joinder, each of the items specified in Section 3of
the Stock Pledge Agreement, (ii) agrees to execute (if necessary) and deliver to
the Purchaser such financ­ing statements, in form acceptable to the Purchaser,
as the Purchaser may request or as are necessary or desirable in the opinion of
the Purchaser to establish and maintain a valid, enforceable, first priority
perfected security interest in the Collateral (as defined in each of the Master
Security Agreement and the Stock Pledge Agreement) owned by the Joining Party,
(iii) authorizes the Purchaser to file any such financing statements without the
signature of the Joining Party where permitted by law (such authorization
includes a description of the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” of the Joining Party all
assets and all personal property, whether now owned and/or hereafter acquired”
(or any substantially similar variation thereof)) and (iv) agrees to execute and
deliver to the Purchaser assignments of United States trademarks, patents and
copyrights (and the respective applications therefor) to the extent requested by
the Purchaser.



                        6.         Without limiting the foregoing, the Joining
Party hereby makes and under­takes, as the case may be, each covenant,
representation and warranty made by, and as (i) each Guarantor pursuant to the
Subsidiary Guaranty, (ii) each Assignor pursuant to the Master Security
Agreement and (iii) each Pledgor pursuant to the Stock Pledge Agreement, in each
case as of the date hereof (except to the extent any such representation or
warranty relates solely to an earlier date in which case such repre­sen­ta­tion
and warranty shall be true and correct as of such earlier date), and agrees to
be bound by all covenants, agreements and obligations of a Guarantor, Assignor
and Pledgor pursuant to the Subsidiary Guaranty, Master Security Agreement and
Stock Pledge Agreement, respectively, and all other Related Agreements to which
it is or becomes a party.



                        8.         Each of Schedules _________ of the Purchase
Agreement is hereby amended by supplementing such Schedule with the information
for the Joining Party contained on Schedules _______ attached hereto as Annex
I.  Schedule A to the Stock Pledge Agreement is



--------------------------------------------------------------------------------

Page 3



hereby amended by supplementing such Schedule with the information for the
Joining Party contained on Schedule A attached hereto as Annex II.  In addition,
Schedule A to the Master Security Agreement is hereby amended by supplementing
such Schedule with the information for the Joining Party contained on Schedule A
attached hereto as Annex III.



                        9.         This Joinder shall be binding upon the
parties hereto and their respective successors and permitted assigns and shall
inure to the benefit of and be enforce­able by each of the parties hereto and
its successors and permitted assigns, provided, however, the Joining Party may
not assign any of its rights, obligations or interest hereunder or under the
Purchase Agreement or any other Related Agreement without the prior written
consent of the Purchaser or as otherwise permitted by the Purchase Agreement or
any Related Agreement.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provi­sion shall be deemed to be sever­able from the other provi­sions of this
Joinder which shall remain binding on all parties hereto.



                        10.       From and after the execution and delivery
hereof by the parties hereto, this Joinder shall constitute a “Related
Agreement” for all purposes of the Purchase Agreement and the Related
Agreements.



                        11.       The effective date of this Joinder is February
__, 2005.



*     *     *



--------------------------------------------------------------------------------

Page 4



                        IN WITNESS WHEREOF, the Joining Party has caused this
Joinder to be duly executed as of the date first above written.



GLOBALNET ACQUISITION CORP.                     

 

 

By:                                                                              

            Name:  

            Title:  





--------------------------------------------------------------------------------

Page 5



Accepted and Acknowledged by:



LAURUS MASTER FUND, LTD.                     

 

 

By:                                                                              

            Name:  

            Title:  








--------------------------------------------------------------------------------

Page 6





ANNEX I









--------------------------------------------------------------------------------

Page 7





ANNEX II







--------------------------------------------------------------------------------

Page 8





ANNEX III

